Citation Nr: 0832946	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision, in which the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating, effective December 28, 2004.  The veteran 
disagreed with the initial rating assigned; he perfected 
appeal to this issue.

In April 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a copy 
of the transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

Since issuance of the January 2008 supplemental statement of 
the case (SSOC), additional evidence that was not initially 
considered by the RO was associated with the record.  This 
evidence includes a treatment summary dated August 13, 2008 
from the Denver Vet Center and additional VA and Vet Center 
treatment records.  Although the veteran and his 
representative were provided the opportunity to waive RO 
review, they declined to do so.  Thus a remand is required 
for the preparation of an SSOC.  See 38 C.F.R. § 20.1304(c) 
(2007).  On remand, the RO should obtain and associate with 
the claims file all outstanding Vet Center and VA medical 
records.  The Board emphasizes that records generated by Vet 
Center and VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, to include obtaining any 
outstanding medical records from the 
Denver Vet Center and VA Medical Center, 
the RO should readjudicate the claim for 
a higher initial rating for PTSD.  The RO 
should consider the claim in light of all 
pertinent evidence, to include the 
additional evidence received since 
issuance of the January 2008 SSOC, and 
legal authority.

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




